IN THE SUPREME COURT OF TEXAS

                                 No. 08-1076

 IN RE  DEERE & COMPANY D/B/A JOHN DEERE COMPANY AND JOHN DEERE CONSTRUCTION
                             & FORESTRY COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  December
30, 2008, is granted.  The order dated  December  5,  2008,  Order  Granting
Plaintiffs' Motion to Compel, in  Cause  No.  C200600172,  styled  Francesca
Martinez, individually and as next friend to  Arturo  Martinez  v.  Deere  &
Company d/b/a John Deere Company, et al., in  the  18th  District  Court  of
Johnson County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 14, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk